Citation Nr: 1130321	
Decision Date: 08/16/11    Archive Date: 08/29/11

DOCKET NO.  08-13 025A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for pulmonary disorder to include asthma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran had active military duty from April 1988 to April 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In May 2011, the Veteran testified before the undersigned Veterans Law Judge sitting at the RO.  A copy of the hearing transcript is associated with the claims folder and has been reviewed.

The Board observes that the RO originally characterized the Veteran's claim as entitlement to service connection for asthma.  However, service and post-service treatment records show findings of other pulmonary disorders such as bronchitis.  In addition, the Veteran's statements regarding his symptoms indicate that his claim should be more broadly characterized as entitlement to service connection for pulmonary disorder to include asthma, as stated above.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he currently suffers from the same pulmonary disorder that he had in service.  Service treatment records show that while on active duty the Veteran sought medical treatment for symptoms of chest congestion, shortness of breath, excess phlegm, and productive cough.  In May 1988 he presented at an in-service medical center with a recent history of shortness of breath with exercise, and cold symptoms.  Following examination the assessment was "suspect exercise induced asthma/bronchospasm."  The Veteran, at that time, was prescribed an Albuterol inhaler to be used prior to exercising.  At subsequent times, he also had assessments of bronchitis and bronchitis versus mycoplasma pneumonia.  

Post-service VA outpatient treatment reports dated from April 2006 to June 2007 show that at various times, the Veteran complained of pulmonary symptoms.  In October 2006 he was assessed with having an upper respiratory infection/bronchitis.  In 2007 he was assessed with having bronchitis and laryngitis.  In June 2007 the Veteran underwent a VA general medical examination.  The examiner's findings revealed that there was insufficient information for a diagnosis of asthma because the Veteran had a cold and could not perform the pulmonary function tests [PFTs] reliably enough to produce acceptable results.  The Board finds that a pulmonary examination should be accomplished to determine the nature and etiology of any current disability.  

The Veteran has requested an examination by a medical provider other than the VA.  Ordinarily VA medical facilities are used where geographically available and they have the necessary resources to provide the evaluation.  See Webb v. Brown, 7 Vet App. 122, 124 (1994).  (The Secretary is authorized under 38 U.S.C. § 1703(a) to contract with non-Department facilities when either of two prongs is satisfied:  Department facilities are incapable of furnishing economical care or services because of geographical inaccessibility or such facilities are incapable of furnishing the care or services required.)  This does not preclude the Veteran from obtaining a non-VA examination at his own expense and submitting it into evidence.  

Additionally, in his August 2007 notice of disagreement, the Veteran stated that he has received treatment from VA's Youngstown outpatient clinic and also from VA Brecksville clinic.  At that time, he stated that he was currently inpatient at the Brecksville VA.  He requested that records from these facilities be obtain in support of his claim.  Treatment records dated from February 2004 to July 2007 from VA facilities including Youngstown and Brecksville have been associated with the claims folder; but records since July 2007 have not been made a part of the record and should also be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all VA inpatient and outpatient records dated since July 2007.  All records obtained pursuant to this request must be included in the Veteran's claims folder.  If the search for such records has negative results, documentation to that effect should be included in the claims folder.

2.  Schedule the Veteran for an appropriate examination to determine the nature and etiology of any claimed pulmonary disorder.  The claims folder and a copy of this Remand should be provided to the examiner for review.  

All appropriate testing, to include a PFT should be conducted.  For any pulmonary disability found, the examiner should opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that it had its clinical onset or is otherwise related to active service.  A complete rationale should be provided for any opinion expressed.

3.  Thereafter, readjudicate the Veteran's claim of service connection for disability exhibited by pulmonary disorder to include asthma.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 

Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


